No. 12250

         I N THE SUPREME C U T O THE STATE O M N A A
                          OR    F           F OTN

                                           1972




T E STATE O MONTANA ex re1
 H         F
BRIAN EDWARD WOODBURY,

                                Relator,



THE DISTRICT C U T O T E THIRTEENTH
              OR F H
JUDICIAL DISTRICT O T E STATE O M N A A
                   F H         F OTN,

                                Respondent.

ORIGINAL PROCEEDING:

Counsel o f Record:

      For R e l a t o r :

              John L. Adams argued, B i l l i n g s , Montana.

      For Respondent :


               Montana      .
              Hon. Robert L. Waodahl, Attorney General, Helena,

              David V. Gliko, A s s i s t a n t Attorney General, argued,
               Hele n a y Montana.
              Harold I?. Hanser, County Attorney, argued, B i l l i n g s ,
               Montana.



                                                  Submitted:   A p r i l 10, 1972

                                                    Decided:AP~   1 3 1972
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.


            This i s a n o r i g i n a 1 proceeding seeking a p o s t - c o n v i c t i o n

h e a r i n g under t h e terms of s e c t i o n 95-2601, R.C.M.                  1947, by a

defendant who claims s e n t e n c e was imposed i n v i o l a t i o n of t h e

laws of t h i s s t a t e and seeks c o r r e c t i o n of t h a t s e n t e n c e .

            Defendant, r e l a t o r h e r e , on March 1, 1972, was convicted

i n t h e d i s t r i c t c o u r t of t h e t h i r t e e n t h j u d i c i a l d i s t r i c t , county

of Yellowstone, of t h e crime of c r i m i n a l s a l e of dangerous d r u g s .

Such c o n v i c t i o n a r o s e out of t h e e n t r y of a g u i l t y plea t o t h e

charge by t h e defendant.               The c o u r t ordered t h e imposition of

s e n t e n c e upon defendant be s t a y e d f o r a p e r i o d of two y e a r s upon

a c o n d i t i o n t h a t defendant s h a l l s e r v e a term of t h i r t y days i n

t h e Yellowstone county j a i l ; t h e j a i l s e n t e n c e t o begin February

21, 1972.

            Defendant contends t h e c o u r t i s w i t h o u t j u r i s d i c t i o n t o

impose t h e c o n d i t i o n of s e r v i c e of time i n t h e Yellowstone county

j a i l based on t h e d e c i s i o n of t h i s Court i n S t a t e v. Drew,

Mon t   .       ,   490 P.2d 230, 28 St.Rep.930, decided November 3 , 1971.

            Brian Woodbury, e i g h t e e n y e a r s of a g e , on January 21, 1972

was charged by Information i n t h e d i s t r i c t c o u r t of t h e t h i r t e e n t h

j u d i c i a l d i s t r i c t , county of Yellowstone, with t h e crime of c r i m i n a l

s a l e of dangerous drugs a l l e g e d t o have been committed on January

1 5 , 1972; t h a t he s o l d c e r t a i n dangerous d r u g s , to-wit: L y s e r g i c

a c i d diethylamide (LSD).              Counsel was appointed f o r defendant

and bond s e t a t $500.

            On January 24, 1972, defendant appeared i n c o u r t w i t h h i s

appointed c o u n s e l , Michael J. Whalen, and e n t e r e d a plea of n o t
guilty.       The bond was continued w i t h t h e r e s t r i c t i o n t h a t i f de-

fendant posted bond, he would be s u b j e c t t o c e r t a i n r e s t r i c t i v e

scheduling by t h e s c h o o l a u t h o r i t i e s of School D i s t r i c t No. 2.

He was r e l e a s e d on bond s u b j e c t t o t h e c o n d i t i o n s which he signed

on January 2 8 , 1972.            O February 4 , 1972, t h e c a s e was s e t f o r
                                   n

t r i a l March 7, 1972.          On March 1, 1972, defendant appeared i n

c o u r t w i t h h i s counsel John L. Adams, J r . , and withdrew h i s plea

and e n t e r e d a g u i l t y p l e a , a t which time t h e s e n t e n c e now i n i s s u e

was imposed.

           The f a c t s r e l a t i n g t o t h i s charge a r e :      On January 15, 1972,

t h e B i l l i n g s P o l i c e Department received telephone c a l l s               from two

p a r e n t s i n B i l l i n g s t o t h e e f f e c t t h a t they thought t h e i r daughters

had on t h e previous n i g h t taken some t y p e of drug.                     One of t h e

g i r l s was placed i n t h e p s y c h i a t r i c ward a t B i l l i n g s Deaconess

Hospital.        It was subsequently a s c e r t a i n e d t h a t both g i r l s had

taken LSD, which had been put i n Kool-Aid.                         They s t a t e d they had

purchased t h e LSD from defendant.                   O being questioned by t h e
                                                       n

B i l l i n g s P o l i c e Department, defendant admitted t h e s a l e of t h e

LSD t o t h e two teen-age g i r l s and a l s o f u r n i s h e d t h e p o l i c e w i t h

t h r e e a d d i t i o n a l " h i t s " of LSD t h a t he had cached i n a snowbank

n e a r h i s house.        This information was a v a i l a b l e t o t h e c o u r t a t

t h e time s e n t e n c e was pronounced.            This defendant i s p r e s e n t l y

under charge of s i x felony counts f o r c r i m i n a l s a l e of dangerous

drugs which i n c l u d e s LSD, Marijuana            ,   Crys t a 1-Ma t h and Heroin.

This charge a r o s e almost immediately a f t e r t h e c o n v i c t i o n h e r e ,

t h a t i s , on March 1 7 , 1972,

          Upon t h e g u i l t y p l e a , t h e c o u r t s t a y e d t h e imposition of

s e n t e n c e f o r a period of two y e a r s and i n a d d i t i o n t o seven g e n e r a l

c o n d i t i o n s imposed i n t h a t j u r i s d i c t i o n , an a d d i t i o n a l one was
added---that       t h e defendant would s e r v e a term of t h i r t y days i n

t h e Yellowstone county j a i l .

         The i s s u e h e r e involved i s whether t h e t r i a l c o u r t can

impose c o n d i t i o n s on a d e f e r r e d imposition of s e n t e n c e under t h e

terms of t h e Montana Dangerous Drug Act; more p a r t i c u l a r l y ,

whether t h o s e c o n d i t i o n s can i n c l u d e a p e r i o d of time i n a county

jail.

         I n S t a t e v. Drew,            Mon t   .
                                                   -9       490 P.2d 230, 28 St.Rep.

930, 932, we s a i d :
             tt
                The only remaining i s s u e f o r review i s whether
         a s i x month imprisonment i s proper under t h e presump-
         t i o n of e n t i t l e m e n t t o a d e f e r r e d imposition of sen-
         t e n c e , d i r e c t e d by s e c t i o n 54-133(c), R.C.M. 1947.
         W think not.
           e
             PI
                The s t a t e ' s p r i n c i p a l argument i s t h a t s e c t i o n
         95-2206, R.C.M. 1947, ~ o n t a n a ' ssentencing s t a t u t e ,
         provides :
              "'SENTENCE. Whenever any person has been found
         g u i l t y of a crime o r o f f e n s e upon a v e r d i c t o r plea
         t h e c o u r t may impose any of t h e following s e n t e n c e s :

             " ' ( 1 ) Release t h e defendant on p r o b a t i o n ;

            "' (2) Defer t h e imposition of s e n t e n c e f o r a
         period n o t t o exceed t h r e e (3) y e a r s ;

             '     (3) Suspend t h e execution of t h e s e n t e n c e up
         t o t h e maximum s e n t e n c e allowed f o r t h e p a r t i c u l a r
         o f f e n s e . However, i f any r e s t r i c t i o n s o r condi-
         t i o n s a r e v i o l a t e d , any elapsed time s h a l l n o t be
         a c r e d i t against t h e sentence, unless t h e court
         s h a l l otherwise o r d e r .

              (4)
             'I'        Impose a f i n e a s provided by law f o r t h e
         offense;

                " ' ( 5 ) Commit t h e defendant t o a c o r r e c t i o n a l i n -
         s t i t u t i o n w i t h o r without a f i n e a s provided by law
         f o r t h e offense;

              " ' ( 6 ) Impose any combination of t h e above. The
         c o u r t may a l s o impose any r e s t r i c t i o n s o r c o n d i t i o n s on
         t h e above s e n t e n c e which i t deems n e c e s s a r y . I
      "The s t a t e a r g u e s t h a t s e c t i o n 95-2206 read l i t e r a l l y
a u t h o r i z e d t h e combination of a d e f e r r e d s e n t e n c e and a
 ' a i l term. The d e f e c t i n t h i s argument l i e s i n t h e one
< a c t which has been overlooked. Here, we a r e c o n s i d e r i n g
t h e s e n t e n c i n g mandate of a s p e c i a l s x a t u t e under t h e
Dangerous Drug Act, s e c t i o n 54-133 ( c ) , R.C .M. 1947.
Under t h i s Act, once t h e presumption provided f o r i n
s e c t i o n 54-133 (c) has been found by t h e t r i a l judge n o t
t o have been overcome ( S t a t e v. Simtob, 154 Mont. 286, 462
P.2d 873; Campus v. S t a t e ,           -            .
                                                       Mont -9          483 P.2d 275,
28 S t . Rep. 339), then t h e c o u r t ' s d i s c r e t i o n i s l i m i t e d
by t h i s Act t o d e f e r t h e imposition of s e n t e n c e a s pro-
vided under s e c t i o n 95-2206(2), R.C.M. 1947. W have                      e
o t h e r examples of s p e c i a l p r o v i s i o n s which l i m i t t h e
c o u r t ' s s e n t e n c i n g d i s c r e t i o n such a s s e c t i o n 94-2505,
R.C.M. 1947, which provides t h e mandatory p e n a l t y f o r
murder i n t h e f i r s t degree. However, i n a l l c a s e s when
t h e r e a r e no s p e c i a l s e n t e n c i n g p r o v i s i o n s t h e wide
d i s c r e t i o n of s e c t i o n 95-2206, R.C.M. 1947, a p p l i e s .
    II
        The s t a t e f u r t h e r argues w i t h c i t a t i o n s on 'suspended
s e n t e n c e s ' , t h a t t h e purpose of I suspended' and ' d e f e r r e d 1
i s n o t d i s s i m i l a r and c o n d i t i o n s of p r o b a t i o n can be
a t t a c h e d . This i s t r u e but n o t i n p o i n t w i t h t h e i s s u e
presented i n t h i s a p p e a l .

      "For c l a r i t y : Where t h e defendant i s g r a n t e d a s u s -
pended s e n t e n c e , s e n t e n c e i s imposed and kxecution of
t h e s e n t e n c e i s - s u s p e n d e d i n whole o r i n p a r t up t o t h e
maximum time of s e n t e n c e allowed by law and t h e defendant
can be r e l e a s e d on probation d u r i n g t h e time i n t e r v a l
w i t h t h e c o n d i t i o n s of probation imposed by t h e c o u r t .
Where t h e defendant i s granted d e f e r r e d imposition o i
s e n t e n c e a s d i r e c t e d by s e c t i o n 54-133(c), R.C.M. 1947,
i t contempla tes t h a t t h e v e r d i c t o r plea w i l l be taken
and t h e imposition of s e n t e n c e d e f e r r e d , o r i f you p r e f e r ,
s t a y e d , f o r a period n o t t o exceed t h r e e y e a r s . The
c o u r t can impose c o n d i t i o n s o f probation d u r i n g t h i s
time o f deferment which a r e n o t i n c o n t r a d i c t i o n t o a
s t a y o f s e n t e n c e o r d e f e r r e d s e n t e n c e . This then means
defendant w i l l n o t be sentenced,which i n c l u d e s a sen-
t e n c e t o a term i n j a i l . A t t h e t e r m i n a t i o n of t h e
time of deferment o r s t a y e d i m p o s i t i o n , s e c t i o n 95-2207,
R.C.M. 1947, a u t h o r i z e s t h e c o u r t t o a c c e p t a plea w i t h -
drawal or t o s t r i k e t h e v e r d i c t of g u i l t y and o r d e r t h e
charge dismissed.

       "The passage of s e c t i o n 95-2207, R.C.M. 1947, demon-
s t r a t e s t h e i n t e n t of t h e l e g i s l a t u r e i n regard t o de-
f e r r e d imposition of sentence. I f s e n t e n c e were imposed
o r executed i n any p a r t , then t h e end advantage t o t h e
e n t i r e concept o f t h e d e f e r r e d s e n t e n c e c o u l d - n o t be a t -
t a i n e d and s e c t i o n 95-2207 would become i n o p e r a t i v e .
                   "Accordingly, t h e judgment and sentence o f t h e
             t r i a l c o u r t i s vacated and t h i s cause remanded t o t h e
             t r i a l c o u r t w i t h i n s t r u c t i o n s t o e n t e r judgment and
             deferred sentence not inconsistent with the s t a t u t e s
             c o n t r o l l i n g o r t h i s opinion. " (Emphasis s u p p l i e d )

             Taken l i t e r a l l y , t h e foregoing quote i n t h e underlined

p o r t i o n s appears t o be on " a l l fours".               However, t h i s Court

wishes t o c l a r i f y t h e holding.

             I n Drew, t h e complete f l e x i b i l i t y of t h e powers of t h e

s e n t e n c i n g judge were f i r s t r e f e r r e d t o under s e c t i o n 95-2206,

R.C.M.       1947; then t h e Court h e l d t h a t , under t h e proper circum-

s t a n c e , a d i s t r i c t judge could n o t e x e r c i s e h i s broad, f l e x i b l e

s e n t e n c i n g powers s i n c e he was s t a t u t o r i l y r e s t r i c t e d t o o r d e r i n g

a d e f e r r e d imposition of s e n t e n c e f o r a f i r s t o f f e n d e r twenty-one

y e a r s o l d o r younger, w i t h no adverse r e c o r d , and c o n v i c t e d under

t h e Montana Dangerous Drug Act.                    Under t h a t r a t i o n a l e , w i t h t h e

circumstances of t h e i n s t a n t c a s e , a s e n t e n c i n g judge would be

l i m i t e d t o t h e scope of a "deferred imposition of sentence".

The q u e s t i o n is:      Does t h e concept of a "deferred imposition of

sentence" a l l o w a p e r i o d of i n c a r c e r a t i o n i n j a i l t o be ordered

a s a condition thereof?

                  -
             The Drew d e c i s i o n makes t h i s s t a t e m e n t , a s h e r e t o f o r e quoted,
tl
     The c o u r t can impose c o n d i t i o n s of p r o b a t i o n during t h i s time

of deferment which a r e n o t i n c o n t r a d i c t i o n t o a s t a y of s e n t e n c e

o r d e f e r r e d sentence."        So, "conditions of probationrt a r e allowed.

             Examples o f making a j a i l term a c o n d i t i o n of p r o b a t i o n

which a r e n o t considered a p a r t o f a "sentence" can be found i n

numerous C a l i f o r n i a c a s e s .    Ex p a r t e Webber, 95 Cal.App.2d 183, 212

P.2d 540,541; Ex p a r t e Goetz, 46 Cal.App.2d 848, 117 P.2d 47,49;

Ex p a r t e Martin, 82 Cal.App.2d 16, 185 P.2d 645,649.                              A quotation
from a n e a r l y C a l i f o r n i a c a s e , People v. Wallach, 8 Cal.App.2d                     129,

47 P.2d 1071, 1072, i s i n p o i n t :

           "The f a c t t h a t t h e defendant s p e n t t h e f i r s t 30 days
           of h e r probationary period i n t h e county j a i l does n o t
           amount t o h e r having served a term of imprisonment i n
           a penal i n s t i t u t i o n . That period o f d e t e n t i o n was i m -
           posed n o t a s a s e n t e n c e but a s a c o n d i t i o n of p r o b a t i o n ,
           and t h e g r a n t i n g of probation suspended t h e execution
           of t h e 90-day s e n t e n c e p r e v i o u s l y imposed, It cannot be
           s a i d t h a t t h e 30 days s p e n t by t h e defendant i n t h e county
           j a i l was s e r v e d under t h e s e n t e n c e , where t h a t s e n t e n c e
           had been suspended by t h e p r o b a t i o n o r d e r . "

           These C a l i f o r n a c a s e s d e a l w i t h a "suspended sentence";

however, t h e purposes of a "suspended sentence1' and a " d e f e r r e d

sentence" a r e n o t d i s s i m i l a r .     The "suspended sentence'' merely

p r e v e n t s a defendant from being exposed t o an i n f l u e n t i a l crimina 1

element by i n c a r c e r a t i o n i n p r i s o n .   A "deferred sentence"

accomplishes t h e same t h i n g , b u t g r a n t s a defendant t h e a d d i -

t i o n a l b e n e f i t of l e a v i n g no record o f any c r i m i n a l c o n v i c t i o n .

Limited i n c a r c e r a t i o n i n a county j a i l a s a c o n d i t i o n t o a

" d e f e r r e d sentence" does n o t d e f e a t t h e purpose of t h i s t y p e o r

s e n t e n c i n g power.

          This Court i n I n r e P e t i t i o n of Williams, 145 Mont. 45,

56,57,58, 399 P,2d 732, d i s c u s s i n g a "suspended imposition of

sentence" under o l d s e c t i o n 94-7832, R.C.M.1947,                    said:

                "It i s t r u e t h a t t h e o r d e r of August 22 provides
          t h a t p e t i t i o n e r s h a l l be ' j a i l - b a s e d ' and r e f e r s t o
          p e t i t i o n e r a s a ' p r i s o n e r 1 . These d e s c r i p t i v e terms
          a r e , perhaps, an u n f o r t u n a t e c h o i c e of language b u t i n
          any event t h e s u b s t a n c e of t h e o r d e r , n o t i t s form n o r
          i t s d e s c r i p t i v e terminology, determines i t s e f f e c t and
          meaning. And t h e s u b s t a n c e o t t h e o r d e r i s r e a d i l y a p -
          parent---to withhold s e n t e n c e and punishment o r p e t i t i o n e r
          f o r t h e crime of grand l a r c e n y and t o p l a c e p e t i t i o n e r
          on p r o b a t i o n s u b j e c t t o terms and c o n d i t i o n s reasonably
          c a l c u l a t e d t o subserve t h e purpose sought t o be accomplished,
          namely, t h e r e h a b i l i t a t i o n of a n a l c o h o l i c .
, "The f a c t t h a t one of t h e terms of p r o b a t i o n
r e q u i r e d p e t i t i o n e r t o be ' j a i l - b a s e d ' i n t h e county
j a i l does n o t t r a n s f o r m a p r o b a t i o n a r y r u l e i n t o a
term of imprisonment. That i t i s a probationary r u l e
i s r e a d i l y determinable by o t h e r p r o v i s i o n s i n t h e
o r d e r of August 22 p e r m i t t i n g p e t i t i o n e r t o have em-
ployment o u t s i d e t h e county j a i l , a b s o l v i n g t h e s h e r i f f
from l i a b i l i t y i n p e r m i t t i n g p e t i t i o n e r t o be a b s e n t
from h i s custody without b a i l , and c o n t a i n i n g a r e -
quirement t h a t p e t i t i o n e r pay h i s own board a t t h e j a i l
from h i s e a r n i n g s . The s i m i l a r i t y o f t h e s e p r o v i s i o n s
t o some of t h e p r o v i s i o n s contained i n t h e s t a t u t e r e l a t i n g
t o convicted misdemeanants s e r v i n g county j a i l s e n t e n c e s
(Sec. 94-7835 e t seq. R.C.M. 1947) l i k e w i s e does n o t
c o n v e r t a c o n d i t i o n of probation i n t o a term o f i m -
prisonment. The c o n d i t i o n s of probation h e r e were
simply devised and t a i l o r e d t o promote t h e r e h a b i l i t a t i o n
of a n a l c o h o l i c a s a n a l t e r n a t i v e t o s e n t e n c i n g him
and punishing him r o r t h e crime of grand l a r c e n y . These
p r o b a t i o n a r y p r o v i s i o n s f u r n i s h e d him a p l a c e t o e a t and
s l e e p r e g u l a r l y whether employed o r unemployed, permitted
him t o seek and s e c u r e g a i n f u l employment i f a b l e t o do
s o , r e q u i r e d him t o pay f o r h i s own board o u t of any
earnings he received from g a i n f u l employment, l i m i t e d h i s
spending money from h i s earnings and preserved t h e balance
f o r h i s f u t u r e u s e , and provided f o r reasonably c l o s e super-
v i s i o n over him and h i s a c t i v i t i e s during h i s i d l e hours.

      "The use of t h e county j a i l a s t h e f a c i l i t y and t h e
use of t h e s h e r i f f and h i s d e p u t i e s a s t h e personnel
t o promote t h e a l c o h o l i s m r e h a b i l i t a t i o n program a s
conceived by t h e Judge does n o t c o n v e r t h i s o r d e r i n t o a
s e n t e n c e o r imprisonment nor c o n s t i t u t e imprisonment of
p e t i t i o n e r . The Judge simply made use of e x i s t i n g l o c a l
f a c i l i t i e s and personnel t h a t met t h e requirements o f
h i s r e h a b i l i t a t i o n program f o r a l c o h o l i c s . The County
j a i l was n o t used a s a j a i l a t a l l b u t a s a f a c i l i t y f o r
t h e s u p e r v i s i o n and c o n t r o l of a n a l c o h o l i c d u r i n g t h e
r e h a b i l i t a t i o n process. Expressing t h i s b a s i c d i s t i n c -
t i o n a r e t h e s e immortal words which, a l t h o u g h spoken under
somewhat d i f f e r e n t circumstances and from d i f f e r e n t
motives, a r e e q u a l l y a p p r o p r i a t e here--- 'Stone w a l l s do
n o t a p r i s o n make, nor i r o n b a r s a c a g e ' . (To Althea from
P r i s o n by Richard Lovelace. )

      "Under t h e f a c t s and circumstances of t h i s c a s e , t h e
c o n d i t i o n s o f p r o b a t i o n contained i n t h e o r d e r of August
22 a r e reasonable c o n d i t i o n s reasonably r e l a t e d t o a l a w f u l
purpose and o b j e c t i v e of p r o b a t i o n , i.e . , t h e r e h a b i l i t a -
t i o n o f a n a l c o h o l i c . A s such they a r e v a l i d and l a w f u l
c o n d i t i o n s of p r o b a t i o n .

   "Neither was t h e r e any f i n a l i t y t o t h e o r d e r o f
August 22 which i s an e s s e n t i a l element of a s e n t e n c e .
          Among o t h e r t h i n g s , t h i s o r d e r provides t h a t
           I
             upon t h e completion of one y e a r of s u c c e s s f u l
          p r o b a t i o n , t h e defendant may a p p l y t o t h i s c o u r t
          f o r such o t h e r o r d e r h e r e i n a s may be j u s t and
          e q u i t a b l e ' ; t h e o r d e r a l s o a u t h o r i z e s any peace
          o f f i c e r t o apprehend p e t i t i o n e r i f he should v i o l a t e
          h i s p r o b a t i o n , and i f such v i o l a t i o n i s e s t a b l i s h e d
          a f t e r h e a r i n g , t o s e n t e n c e defendant on t h e o r i g i n a l
          charge. Thus f u r t h e r proceedings were contemplated
          i n any event i r r e s p e c t i v e o t whether p e t i t i o n e r subse-
          q u e n t l y adhered t o t h e p r o v i s i o n s of probation o r
          v i o l a t e d them. "

               -
           In Drew, i t would appear t h a t t h e c o u r t sentenced Drew

(1) t o a s e n t e n c e of confinement i n t h e county j a i l i n Bozeman

f o r one y e a r , and (2) t h a t h e was t o s e r v e s i x months of t h e

s e n t e n c e and be allowed t o a t t e n d c l a s s e s a t Montana S t a t e

U n i v e r s i t y ; t h a t he s e r v e t h e remainder of t h e s i x months a f t e r

s c h o o l , i n t h e county j a i l ; and t h a t he be r e l e a s e d from t h e

county j a i l a f t e r s i x months under delayed imposition o t s e n t e n c e

w i t h t h e remainder o r h i s one y e a r term.

          It would appear t h a t t h e d i s t r i c t judge i n Drew     - actually
imposed a s e n t e n c e and d e f e r r e d t h e imposition of p a r t of t h a t

sentence.       There i s a v a l i d d i s t i n c t i o n under t h e law i n g r a n t i n g

a d e f e r r e d imposition upon c o n d i t i o n s , r a t h e r than imposing a

j a i l sentence with conditions.

          There i s a s u b s t a n t i a l d i f f e r e n c e i n t h e s e n t e n c e s imposed

    -
i n Drew and t h e i n s t a n t c a s e .     I f s e r v i c e o f a reasonable time

i n t h e county j a i l cannot b e imposed a s a c o n d i t i o n under a

d e f e r r e d imposition o f s e n t e n c e i n d e a l i n g w i t h a drug o f f e n s e ,

t h e n e c e s s a r y q u e s t i o n i s r a i s e d a s t o whether o r n o t any condi-

t i o n s can be imposed under such a d e r e r r e d i m p o s i t i o n of s e n t e n c e .

W hold t h a t such c o n d i t i o n s , reasonable i n r e l a t i o n t o a l a w f u l
 e

purpose and o b j e c t i v e of p r o b a t i o n , may be imposed.            The funda-

mental d i s t i n c t i o n between t h e d e f e r r e d imposition of s e n t e n c e
and any o t h e r type of s e n t e n c e imposed by t h e c o u r t i s t h a t a

defendant c a n , a t t h e e x p i r a t i o n of t h e d e f e r r e d time, come i n t o

c o u r t and move t h e c o u r t t o withdraw h i s plea p r e v i o u s l y e n t e r e d ,

and i f he has f u l f i l l e d t h e c o n d i t i o n s and o b l i g a t i o n s , have t h e

g u i l t y plea withdrawn and t h e record expunged of any c o n v i c t i o n .

           -i s
           Drew         d i s t i n g u i s h a b l e on i t s f a c t s a s we have shown;

and t o t h e e x t e n t t h a t our language t h e r e i n i s i n c o n f l i c t w i t h

what i s h e r e i n s t a t e d , i t i s c l a r i f i e d .

           Accordingly, t h e w r i t a p p l i e d f o r h e r e i n i s denied.